ORDER AND JUDGMENT *
McKAY, Circuit Judge.
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed.R.App.P. 34(a)(2); 10th Cir.R. 34.1(G). The case is therefore ordered submitted without oral argument.
Appellant Stacey G. Brewer, proceeding pro se, appeals the district court’s dismissal of his in forma pauperis complaint for failure to state a claim on which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Appellant filed a claim against his mother, Ms. Delois J. Brewer, alleging battery, breach of contract, defamation, and the infliction of mental and emotional anguish. Appellant also sued his apartment manager, Ms. April Heim, for her role in the aforementioned actions.
We review the district court’s dismissal under § 1915(e)(2)(B)(ii) de novo. See Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 806 (10th Cir.1999). In this case, Appellant sought only $30,000 in damages and conceded that he lived in the same building as both Defendants, thus barring federal diversity jurisdiction. In addition, Appellant pointed to no federal law under which his claim could be brought. On appeal, Appellant still presents no justification for federal subject-matter jurisdiction. We therefore DISMISS the case for want of jurisdiction.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3.